Citation Nr: 1409044	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the RO in Lincoln, Nebraska that denied service connection for tinnitus and bilateral hearing loss.  A videoconference hearing was held before the undersigned Veterans Law Judge of the Board in October 2012, and a transcript of this hearing is of record.

Additional pertinent evidence was received from the Veteran in October 2012.  The Veteran has waived initial RO review of this evidence and the Board will consider it.  38 C.F.R. § 20.1304 (2013).

FINDINGS OF FACT

1.  On October 10, 2012, the Veteran withdrew his claim for service connection for bilateral hearing loss.

2.  There is an approximate balance of evidence for and against the claim as to whether the Veteran's current tinnitus began during his military service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  Resolving all reasonable doubt in his favor, the Veteran's current tinnitus was incurred in service. 38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal  at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  In October 2012, the Veteran withdrew his appeal for service connection for bilateral hearing loss.  There remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.

Service Connection for Tinnitus

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Here, in light of the entirely favorable disposition, discussion of these duties to notify and assist the Veteran with this claim is unnecessary because he is receiving the requested benefits.  

The Veteran contends he has tinnitus from repeated exposure to loud noise as a military policeman during service.  He testified at his Board hearing that during service, he was stationed at a radio-transmitter-receiver site and was exposed to a constant loud buzzing or humming in the building.  He said he has had tinnitus ever since service and had to turn a radio on in order to drown out his tinnitus so he could fall asleep.  He testified that he had tinnitus prior to his lengthy career at a railroad.  He said he wore hearing protection when working at the railroad.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence reflects that the Veteran has tinnitus.  See report of May 2011 VA examination.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  It is the type of condition that is entirely subjective in nature, so capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("tinnitus is readily capable of lay observation").

The determinative issue, then, is whether the current tinnitus is attributable to the Veteran's military service.  

His DD Form 214 confirms that he served in the Army, and his military occupational specialty (MOS) was military policeman.  His service treatment records are negative for tinnitus.

Post-service medical records are negative for complaints or treatment of tinnitus until 2011.

On VA examination in May 2011, the Veteran reported in-service noise exposure from gunfire, and reported that after service he worked for a railroad, on an assembly line, and in a grocery store.  He said his current tinnitus was constant and had been present since boot camp.  The examiner opined that it is not at least as likely as not that his tinnitus is a result of noise exposure during military service.

By a letter dated in October 2012, a private physician, Dr. L., stated that the Veteran was his patient, and he treated him for tinnitus.  He stated that based on a review of the Veteran's medical records, as well as a clinical examination, it is as likely as not that his tinnitus is due largely, if not entirely, to his service in the Army as a military policeman.  He noted that the Veteran served at a military base where he was exposed to a constant humming noise from the equipment in the building, which noise trauma would have been more than sufficient to cause the current conditions.

In view of the totality of the evidence, including the two medical opinions noted above, the Veteran's current complaints and report of tinnitus symptomatology since service, and bearing in mind the benefit-of-the-doubt rule, the Board finds that the evidence of record is at least in equipoise, and tinnitus was as likely as not incurred during his service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Consequently, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. at 49.


ORDER

The claim for entitlement to service connection for bilateral hearing loss is dismissed.   

Service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


